DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
In view of the Amendments to the Claims filed February 8, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent December 7, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.  
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites, “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and P-type thermoelectric legs such that the formed thin-film based thermoelectric module is completely wrappable and bendable around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts in order that: at least one of: the first surface and the second surface of the formed thin-film based thermoelectric module conforms to the corresponding at least one of: the first irregular and the dynamic surface and the second irregular and the dynamic surface following wrapping and bending thereof around the corresponding at least one of: the first irregular and the dynamic surface and the second irregular and the dynamic surface”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including the step of rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and P-type thermoelectric legs such that the 
The specification teaches rendering the thin-film based thermoelectric module flexible to be completely wrappable and bendable around devices in specific applications (see [0036]), such as a watch detailed in Fig. 10 and a heat pipe detailed in Fig. 11, but does not discuss, describe, or depict the full scope of the claimed step of rending flexibility of the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts.
The specification does not teach any step of rendering the thin-film based thermoelectric module flexible to be completely wrappable and bendable around any 
The specification does not discuss or describe any step of conforming the first or second surface of the thermoelectric module to at least one of the first irregular and the dynamic surface and the second irregular and the dynamic surface.
The specification does not discuss or describe any step of conforming the first or second surface of the thermoelectric module to at least one of the first irregular and the dynamic surface and the second irregular and the dynamic surface following wrapping and bending thereof.
The specification does not discuss or describe any step of wrapping and bending around at least one of: the first irregular and the dynamic surface and the second irregular and the dynamic surface followed by the first or second surface of the thermoelectric module conforming to the first irregular and the dynamic surface and the second irregular and the dynamic surface. Dependent claims are rejected for dependency. 
Claims 8 and 15 recite, “wrapping and bending the formed thin-film based thermoelectric module completely around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts in order that: at least one of: the first surface and the second surface of the formed thin-film based 
The specification, as originally filed, does not evidence applicant had in possession an invention including the step of wrapping and bending the formed thin-film based thermoelectric module completely around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts in order that: at least one of: the first surface and the second surface of the formed thin-film based thermoelectric module conforms to the corresponding at least one of: the first irregular and the dynamic surface and the second irregular and the dynamic surface.
The specification teaches the thin-film based thermoelectric module being completely wrappable and bendable around devices in specific applications (see [0036]), such as a watch detailed in Fig. 10 and a heat pipe detailed in Fig. 11, but does not discuss, describe, or depict the full scope of the claimed step wrapping and bending completely around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts.
The specification does not teach any step of wrapping and bending completely around an irregular or dynamic surface, let alone teach particularly around an irregular or 
The specification does not discuss or describe any step of conforming the first or second surface of the thermoelectric module to at least one of the first irregular and the dynamic surface and the second irregular and the dynamic surface. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claim 1, Sager discloses a method of a solar device comprising:
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (such as described in [0051] as deposited by “sputtering”; see Fig. 13A depicting pairs such as 360 and 370 of N-type thermoelectric legs such as 364 and 374 and P-type thermoelectric legs such as 362 and 372 electrically in contact with one another) on
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
to form a thin-film based thermoelectric module (350, Fig. 13A);
directly coupling the thin-film based thermoelectric module to one of: a layer of heat absorber material and a layer of photovoltaic material configured to receive sunlight such that the flexible thin-film based thermoelectric module is on contact therewith to form the solar device (as depicted in Fig. 13A, the cited flexible thin-film based thermoelectric module 350 is directly coupled to a layer of photovoltaic material configured to receive sunlight, such as the combination of components 100 and 120 cited to read on the claimed “layer of photovoltaic material” as it form a continuous horizontal thickness of material which is 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (as the claim does not positively require any layer of heat absorber material, the claimed “the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy” is considered only optional when directly coupling thin-film based thermoelectric module to a layer of heat absorber material; recall Sager is cited to teach directly coupling the thin-film based thermoelectric module to a layer of photovoltaic material, see above), and
a first surface of the thin-film based thermoelectric module directly contacting the one of: the layer of heat absorber material and the layer of photovoltaic material being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the one of: the layer of heat absorber material and the layer of photovoltaic material (as depicted in Fig. 13A, a first top surface of the cited thin-film based thermoelectric module at the top most surface of component 354 directly contacting the cited layer of photovoltaic material at the bottom most surface of component 120, which is at a higher [0089]):
leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” because through the cited directly coupled thin-film based thermoelectric module, a temperature difference across a first top surface of the cited thin-film based thermoelectric module directly in contact with the bottom surface of the cited layer of photovoltaic material and a bottom second surface away therefrom generates at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs (the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible… based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or cased to become, flexible based on the cited sputtering deposited materials of the N-type thermoelectric legs and the P-type thermoelectric legs)
such that the formed thin-film based thermoelectric module is completely wrappable and bendable around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts in order that: at least one of: the first surface and the second surface of the formed thin-film based thermoelectric module conforms to 

Sager does not specifically teach wherein the flexible substrate is polyimide.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include [044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for bending or deformation, particularly during installation which can minimize heat transfer loss.
With regard to claim 2, Sager discloses a method of a solar device comprising:
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (such as described in [0051] as deposited by “sputtering”; see Fig. 13A depicting pairs such as 360 and 370 of N-type thermoelectric legs such as 364 and 374 and P-type thermoelectric legs such as 362 and 372 electrically in contact with one another) on
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
to form a thin-film based thermoelectric module (such as the cited N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another and substrate 356 and 354 depicted in Fig. 13A);
directly coupling the thin-film based thermoelectric module to one of: a layer of heat absorber material and a layer of photovoltaic material configured to receive sunlight such that the flexible thin-film based thermoelectric module is on 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (as the claim does not positively require any layer of heat absorber material, the claimed “the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy” is considered only optional when directly coupling thin-film based thermoelectric module to a layer of heat absorber material; recall Sager is cited to teach directly coupling the thin-film based thermoelectric module to a layer of photovoltaic material, see above), and
a first surface of the thin-film based thermoelectric module directly contacting the one of: the layer of heat absorber material and the layer of photovoltaic material being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the one of: the layer of heat [0089]):
leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” because through the cited directly coupled thin-film based thermoelectric module, a temperature difference across a first top surface of the cited thin-film based thermoelectric module directly in 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs (the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible… based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or cased to become, flexible based on the cited sputtering deposited materials of the N-type thermoelectric legs and the P-type thermoelectric legs)
such that the formed thin-film based thermoelectric module is completely wrappable and bendable around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based 
sandwiching the formed flexible thin-film based thermoelectric module between a first layer and a second layer to form a thermoelectric sandwich (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A cited to read on the claimed “sandwiching the formed flexible thin-film based thermoelectric module between a first layer and a second layer to form a thermoelectric sandwich” because a portion of the cited formed flexible thin-film based thermoelectric module, at the cited N-type thermoelectric legs and P-type thermoelectric legs, is sandwiched between the cited first and second layers and is cited to form a thermoelectric sandwich 350 as it comprises components sandwiched between substrates 356 and 354); and
directly coupling the formed thermoelectric sandwich as the flexible thin-film based thermoelectric module to the one of: the layer of heat absorber material and the layer of photovoltaic material (as depicted in Fig. 13A, the cited formed thermoelectric sandwich 350 as the flexible thin-film based thermoelectric module to the cited layer of photovoltaic material at component 120).

Sager does not specifically teach wherein the flexible substrate is polyimide.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include [044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for bending or deformation, particularly during installation which can minimize heat transfer loss.
Sager does not specify that the first and second layers are a first metallic layer and a second metallic layer.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4) and teaches conductive layers for electrically connecting N-type thermoelectric legs and P-type thermoelectric legs can include an electrically conductive composite material which includes metal nanoparticles (see Abstract which is cited to read on the claimed “metallic” because it includes metal nanoparticles which are metallic).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the electrically conductive composite material which includes metal nanoparticles of Hiroshige et al. for the material of the cited first and second layers of Sager because the selection of a known material based on its suitability, in the instant case a conductive layer for electrically coupling N-type thermoelectric legs and P-type thermoelectric legs in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 4, independent claim 1 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. The claimed “when the thin-film based thermoelectric module is directly coupled to the layer of heat absorber material, the method further comprises…” is considered only optional when directly coupling thin-film based thermoelectric module to a layer of heat absorber material; recall Sager is cited to teach directly coupling the thin-film based thermoelectric module to a layer of photovoltaic material, see above.
With regard to claim 4, independent claim 1 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Sager does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B). Sager, as modified above, is cited to teach the claimed “utilizing a hard mask with patterns 
With regard to claim 8, Sager discloses a method of a solar device comprising:
forming a flexible thin-film based thermoelectric module (such as the flexible thin-film based thermoelectric module depicted in Fig. 13A as the components of layer 350 formed on substrate 356) on
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module (see [0051] teaching fabrication process such as “sputtering”; the cited thin-film based thermoelectric module is cited to read on the claimed “based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module” because it is rendered, or cased to become, based on the cited sputtering deposited materials),
directly coupling the thin-film based thermoelectric module to one of: a layer of heat absorber material and a layer of photovoltaic material configured to receive sunlight such that the flexible thin-film based thermoelectric module is on 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (as the claim does not positively require any layer of heat absorber material, the claimed “the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy” is considered only optional when directly coupling thin-film based thermoelectric module to a layer of heat absorber material; recall Sager is cited to teach directly coupling the thin-film based thermoelectric module to a layer of photovoltaic material, see above), and
a first surface of the thin-film based thermoelectric module directly contacting the one of: the layer of heat absorber material and the layer of photovoltaic material being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the one of: the layer of heat [0089]):
leveraging, through the directly coupled flexible thin-film based thermoelectric module, a temperature difference across the first surface of the flexible thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled flexible thin-film based thermoelectric module, a temperature difference across the first surface of the flexible thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” because through the cited directly coupled flexible thin-film based thermoelectric module, a temperature difference across a first top 
based on flexibility of the formed thin-film based thermoelectric module, wrapping and bending the formed thin-film based thermoelectric module completely around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts in order that: at least one of: the first surface and the second surface of the formed thin-film based thermoelectric module conforms to the corresponding at least one of: the first irregular and the dynamic surface and the second irregular and the dynamic surface (such as depicted in Fig. 13A, the cited formed thin-film based thermoelectric module 350, based on its flexibility, completely wraps/covers and bends completely around a first irregular and a dynamic surface of the cited layer of photovoltaic material that the cited first surface of the formed thin-film based 

Sager does not specifically teach wherein the flexible substrate is polyimide.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include polyimide which can provide bending or deformation, particularly during installation which can minimize heat transfer loss (see [044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and 
With regard to claim 9, independent claim 8 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above:
forming a flexible thin-film based thermoelectric module (such as the flexible thin-film based thermoelectric module depicted in Fig. 13A as the components of layer 350 formed on substrate 356) on
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module (see [0051] teaching fabrication process such as “sputtering”; the cited thin-film based thermoelectric module is cited to read on the claimed “based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module” because it is rendered, or cased to become, based on the cited sputtering deposited materials),
directly coupling the thin-film based thermoelectric module to one of: a layer of heat absorber material and a layer of photovoltaic material configured to receive sunlight such that the flexible thin-film based thermoelectric module is on contact therewith to form the solar device (as depicted in Fig. 13A, the cited flexible thin-film based thermoelectric module 350 is directly coupled to a layer of photovoltaic material configured to receive sunlight, such as the combination 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (as the claim does not positively require any layer of heat absorber material, the claimed “the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy” is considered only optional when directly coupling thin-film based thermoelectric module to a layer of heat absorber material; recall Sager is cited to teach directly coupling the thin-film based thermoelectric module to a layer of photovoltaic material, see above), and
a first surface of the thin-film based thermoelectric module directly contacting the one of: the layer of heat absorber material and the layer of photovoltaic material being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the one of: the layer of heat absorber material and the layer of photovoltaic material (as depicted in Fig. 13A, a first top surface of the cited thin-film based thermoelectric module at the top most surface of component 354 directly contacting the cited layer of photovoltaic [0089]):
leveraging, through the directly coupled flexible thin-film based thermoelectric module, a temperature difference across the first surface of the flexible thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled flexible thin-film based thermoelectric module, a temperature difference across the first surface of the flexible thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” because through the cited directly coupled flexible thin-film based thermoelectric module, a temperature difference across a first top surface of the cited flexible thin-film based thermoelectric module directly in contact with the bottom surface of the cited layer of photovoltaic material and a bottom second surface away therefrom generates at least one of: increased solar 
based on flexibility of the formed thin-film based thermoelectric module, wrapping and bending the formed thin-film based thermoelectric module completely around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts in order that: at least one of: the first surface and the second surface of the formed thin-film based thermoelectric module conforms to the corresponding at least one of: the first irregular and the dynamic surface and the second irregular and the dynamic surface (such as depicted in Fig. 13A, the cited formed thin-film based thermoelectric module 350, based on its flexibility, completely wraps/covers and bends completely around a first irregular and a dynamic surface of the cited layer of photovoltaic material that the cited first surface of the formed thin-film based thermoelectric module directly contacts, such as the top most surface of the cited formed thin-film based thermoelectric module 350 completely wrapping and bending around the entirety of the bottom most surface of the cited layer of 
sandwiching the formed flexible thin-film based thermoelectric module between a first layer and a second layer to form a thermoelectric sandwich (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A cited to read on the claimed “sandwiching the formed flexible thin-film based thermoelectric module between a first layer and a second layer to form a thermoelectric sandwich” because a portion of the cited formed flexible thin-film based thermoelectric module, at the cited N-type thermoelectric legs and P-type thermoelectric legs, is sandwiched between the cited first and second layers and is cited to form a thermoelectric sandwich 350 as it comprises components sandwiched between substrates 356 and 354); and
directly coupling the formed thermoelectric sandwich as the flexible thin-film based thermoelectric module to the cited layer of photovoltaic material (as depicted in Fig. 13A, the cited formed thermoelectric sandwich 350 as the flexible 

Sager does not specifically teach wherein the flexible substrate is polyimide.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include polyimide which can provide bending or deformation, particularly during installation which can minimize heat transfer loss (see [044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for bending or deformation, particularly during installation which can minimize heat transfer loss.
Sager does not specify that the first and second layers are a first metallic layer and a second metallic layer.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4) and teaches conductive layers for electrically connecting N-type thermoelectric legs and P-type thermoelectric legs can include an electrically conductive composite material which includes metal nanoparticles (see Abstract which is cited to read on the claimed “metallic” because it includes metal nanoparticles which are metallic).

With regard to claim 10, independent claim 8 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above.
Sager, as modified by Hiroshige et al. does not specifically teach rendering the formed thin-film based thermoelectric module less than or equal to 100 microns in dimensional thickness based on the choices of the fabrication processes and the materials with respect to the layers of the formed thin-film based thermoelectric module. 
However, the dimensional thickness of the formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Sager, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); 
With regard to claim 11, independent claim 8 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Sager discloses 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (such as described in [0051] as deposited by “sputtering”; see Fig. 13A depicting pairs such as 360 and 370 of N-type thermoelectric legs such as 364 and 374 and P-type thermoelectric legs such as 362 and 372 electrically in contact with one another) on
the flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility).

Sager does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the 
With regard to claim 15, Sager discloses a method of a solar device comprising:
forming a flexible thin-film based thermoelectric module (such as the flexible thin-film based thermoelectric module depicted in Fig. 13A as the components of layer 350 formed on substrate 356) on
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module (see [0051] teaching fabrication process such as “sputtering”; the cited thin-film based thermoelectric module is cited to read on the claimed “based on choices of fabrication processes and materials with respect to layers of the formed thin-film based 
directly coupling the thin-film based thermoelectric module to one of: a layer of heat absorber material and a layer of photovoltaic material configured to receive sunlight such that the flexible thin-film based thermoelectric module is on contact therewith to form the solar device (as depicted in Fig. 13A, the cited flexible thin-film based thermoelectric module 350 is directly coupled to a layer of photovoltaic material configured to receive sunlight, such as the combination of components 100 and 120 cited to read on the claimed “layer of photovoltaic material” as it form a continuous horizontal thickness of material which is structurally capable of receiving sunlight and converting sunlight into electricity by photoelectric effect, such that the cited flexible thin-film based thermoelectric module 350 is on contact therewith to form the solar device), 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (as the claim does not positively require any layer of heat absorber material, the claimed “the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy” is considered only optional when directly coupling thin-film based thermoelectric module to a layer of heat absorber material; recall Sager is cited to teach directly 
a first surface of the thin-film based thermoelectric module directly contacting the one of: the layer of heat absorber material and the layer of photovoltaic material being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the one of: the layer of heat absorber material and the layer of photovoltaic material (as depicted in Fig. 13A, a first top surface of the cited thin-film based thermoelectric module at the top most surface of component 354 directly contacting the cited layer of photovoltaic material at the bottom most surface of component 120, which is at a higher temperature than a second bottom surface of the thin-film based thermoelectric module away from the cited layer of photovoltaic material; see [0089]); 
leveraging, through the directly coupled flexible thin-film based thermoelectric module, a temperature difference across the first surface of the flexible thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the second surface away therefrom to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module while enabling retention of an outward physical appearance of the otherwise equivalent solar device (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled flexible thin-film based thermoelectric module, a temperature difference across 
based on flexibility of the formed thin-film based thermoelectric module, wrapping and bending the formed thin-film based thermoelectric module completely around at least one of: a first irregular and a dynamic surface of the one of: the layer of heat absorber material and the layer of photovoltaic material that the first surface of the formed thin-film based thermoelectric module directly contacts and a second irregular and a dynamic surface that the second surface of the formed thin-film based thermoelectric module directly contacts in order that: at least one of: the first surface and the second surface of the formed thin-film based thermoelectric module conforms to the corresponding at least one of: the first irregular and the dynamic surface and the second irregular and the dynamic surface (such as depicted in Fig. 13A, the cited formed thin-film based thermoelectric module 350, based on its flexibility, completely wraps/covers and bends completely around a first irregular and a dynamic surface of the cited layer of photovoltaic material that the cited first surface of the formed thin-film based thermoelectric module directly contacts, such as the top most surface of the cited formed thin-film based thermoelectric module 350 completely wrapping and bending around the entirety of the bottom most surface of the cited layer of photovoltaic material that it is in direct contact with it as the bottom most surface of the cited layer of photovoltaic material is irregular, or not 100% planar, and dynamic, as it inherently comprises a coefficient of thermal expansion, in order that: the cited first surface of the formed thin-film based thermoelectric module 

Sager does not specifically teach wherein the flexible substrate is polyimide.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include polyimide which can provide bending or deformation, particularly during installation which can minimize heat transfer loss (see [044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for bending or deformation, particularly during installation which can minimize heat transfer loss.
With regard to claim 16, Sager discloses a method of a solar device comprising:
forming a flexible thin-film based thermoelectric module (such as the flexible thin-film based thermoelectric module depicted in Fig. 13A as the components of layer 350 formed on substrate 356) on
a flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility)
based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module (see [0051] teaching fabrication process such as “sputtering”; the cited thin-film based thermoelectric module is cited to read on the claimed “based on choices of fabrication processes and materials with respect to layers of the formed thin-film based thermoelectric module” because it is rendered, or cased to become, based on the cited sputtering deposited materials),
directly coupling the thin-film based thermoelectric module to one of: a layer of heat absorber material and a layer of photovoltaic material configured to receive sunlight such that the flexible thin-film based thermoelectric module is on contact therewith to form the solar device (as depicted in Fig. 13A, the cited flexible thin-film based thermoelectric module 350 is directly coupled to a layer of photovoltaic material configured to receive sunlight, such as the combination of components 100 and 120 cited to read on the claimed “layer of photovoltaic material” as it form a continuous horizontal thickness of material which is structurally capable of receiving sunlight and converting sunlight into electricity by photoelectric effect, such that the cited flexible thin-film based thermoelectric module 350 is on contact therewith to form the solar device), 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al to absorb incident solar light energy and 
a first surface of the thin-film based thermoelectric module directly contacting the one of: the layer of heat absorber material and the layer of photovoltaic material being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the one of: the layer of heat absorber material and the layer of photovoltaic material (as depicted in Fig. 13A, a first top surface of the cited thin-film based thermoelectric module at the top most surface of component 354 directly contacting the cited layer of photovoltaic material at the bottom most surface of component 120, which is at a higher temperature than a second bottom surface of the thin-film based thermoelectric module away from the cited layer of photovoltaic material; see [0089]); and 
leveraging, through the directly coupled flexible thin-film based thermoelectric module, a temperature difference across the first surface of the flexible thin-film based thermoelectric module directly in contact with the one of: the layer of heat absorber material and the layer of photovoltaic material and the 
sandwiching the formed flexible thin-film based thermoelectric module between a first layer and a second layer to form a thermoelectric sandwich (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A cited to read on the claimed “sandwiching the formed flexible thin-film based thermoelectric module between a first layer and a second layer to form a thermoelectric sandwich” because a portion of the cited formed flexible thin-film based thermoelectric module, at the cited N-type thermoelectric legs and P-type thermoelectric legs, is sandwiched between the cited first and second layers and is cited to form a thermoelectric sandwich 350 as it comprises components sandwiched between substrates 356 and 354); and
directly coupling the formed thermoelectric sandwich as the flexible thin-film based thermoelectric module to the one of: the layer of heat absorber material and the layer of photovoltaic material (as depicted in Fig. 13A, the cited formed 

Sager does not specifically teach wherein the flexible substrate is polyimide.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Sager, Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include polyimide which can provide bending or deformation, particularly during installation which can minimize heat transfer loss (see [044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material of Sager because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for bending or deformation, particularly during installation which can minimize heat transfer loss.
Sager does not specify that the first and second layers are a first metallic layer and a second metallic layer.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4) and teaches conductive layers for electrically connecting N-type thermoelectric legs and P-type thermoelectric legs can include an electrically conductive composite material which includes metal nanoparticles (see Abstract which is cited to read on the claimed “metallic” because it includes metal nanoparticles which are metallic).

With regard to claim 17, independent claim 15 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above.
Sager, as modified by Hiroshige et al. does not specifically teach rendering the formed thin-film based thermoelectric module less than or equal to 100 microns in dimensional thickness based on the choices of the fabrication processes and the materials with respect to the layers of the formed thin-film based thermoelectric module. 
However, the dimensional thickness of the formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Sager, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); 
With regard to claim 18, independent claim 15 is obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Sager discloses 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (such as described in [0051] as deposited by “sputtering”; see Fig. 13A depicting pairs such as 360 and 370 of N-type thermoelectric legs such as 364 and 374 and P-type thermoelectric legs such as 362 and 372 electrically in contact with one another) on
the flexible substrate (356, Fig. 13A cited to read on the claimed “flexible substrate” because it is an underlying and mechanically supporting layer inherently comprising some degree of flexibility).

Sager does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the .
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 1-4, 8-11, and 15-18 above, and in further view of Picone (U.S. Pub. No. 6,548,750 B1), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Ghoshal et al. (U.S. Pub. No. 2006/0076046 A1).
With regard to claims 5, 12, and 19, independent claims 1, 8, and 15 are obvious over Sager in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Sager, as modified by Hiroshige et al. above, teaches providing electrically conductive pads, leads, and terminals on the flexible substrate (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A cited to read on the claimed pads, as the area of the cited top and bottom electrically conductive layers directly under/above the cited N-type thermoelectric legs and P-type 
However, Picone teaches a thermoelectric device (see Title). Picone is analogous art because, like applicant and Sager, Picone is concerned with thermoelectric devices. Picone teaches a design pattern of metal onto a substrate to form electrically conductive pads, leads and terminals on the substrate (see Fig. 10-11 depicting design pattern of metal forming pads, or the area of the cited metal directly under each N-type and P-type thermoelectric element, forming leads, the area of the cited metal in between and connecting each adjacent cited pad, and forming terminals 30; see line 37, column 3 teaching “metallic tracks”). Picone teaches the design pattern includes printing and etching (see line 48-66, column 8 teaching “printed circuit” and “etching process”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the step of forming the electrically conductive pads, leads, and terminals of Sager, as modified above, for the printing and etching process cited in Picone because the simple substitution of a known element known in the art to perform the same function, in the instant case a step of forming electrically conductive pads, leads, and terminals on a substrate for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2143 B).

However, O’Quinn et al. teaches a thermoelectric device (see Title). O’Quinn et al. is analogous art because, like applicant and Sager, O’Quinn et al. is concerned with thermoelectric devices. O’Quinn et al. teaches depositing a seed metal layer comprising chromium directly on top of electrically conductive pads on a substrate (see Fig. 1 depicting seed layer 701 directly on electrically conductive pad 131; see [0055] teaching cited seed layer may comprise an adhesive component of chromium, as well as a passivation component and a barrier component). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Sager, as modified by Hiroshige et al. and Picone above, to include depositing a seed metal layer comprising chromium directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and etching thereof because O’Quinn et al. teaches a seed layer provides for adhesion, a passivation, and a physical barrier. 
Sager, as modified by O’Quinn et al. above, does not specifically teach the deposition of the seed layer as electrodepositing. 
However, Ghoshal et al. teaches a thermoelectric device (see Title). Ghoshal et al. is analogous art because, like applicant and Sager, Ghoshal et al. is concerned with thermoelectric devices. Ghoshal et al. teaches electrically conductive layers in 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the deposition technique for the seed layer in the method of Sager, as modified above, to include electroplating, as suggested by Ghoshal et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique for depositing electrically conductive layers in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2143 B).
Sager, as modified by O’Quinn et al. and Ghoshal et al. above, teaches the cited sputter depositing of the cited N-type thermoelectric legs and cited P-type thermoelectric legs directly on top of the cited electroplated seed metal layer suggested by O’Quinn et al.
Claim 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager (U.S. Pub. No. 2012/0132256 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Picone (U.S. Pub. No. 6,548,750 B1), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Ghoshal et al. (U.S. Pub. No. 2006/0076046 A1), as applied to claims 5, 12, and 19 above, and in further view of Kasichainula (U.S. Pub. No. 2015/0162517 A1).
With regard to claims 6, 13, and 20, dependent claims 5, 12, and 19 are obvious over Sager in view of Hiroshige et al., Picone, O’Quinn et al., and Ghoshal et al. under 35 U.S.C. 103 as discussed above.
Sager et al., as modified above, does not discloses further comprising sputter depositing a barrier metal layer.
[0052]) in order to prevent corruption of one layer by another (see [0052]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Sager et al., as modified above, to include the barrier layer of Kasichainula, because it would have led to prevention of corruption of one layer by another.
Sager et al., as modified above and by Kasichainula above, does not disclose wherein the depositing of the barrier metal layer is done by sputtering utilizing one of: another photomask and another hard mask to further aid metallization contact therewith.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the barrier metal layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager et al., as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a 
With regard to claims 7 and 14, dependent claims 6 and 7 are obvious over Sager in view of Hiroshige et al., Picone, O’Quinn et al., Ghoshal et al., and Kasichainula under 35 U.S.C. 103 as discussed above. Sager et al., as modified above, discloses further comprising
depositing conductive interconnects on top of the sputter deposited barrier metal layer (Kasichainula: see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited barrier metal layer, as modified above).

Sager et al., as modified above, does not teach wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the conductive interconnects layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Sager et al., as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same .

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 16, 2021